Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 1 of 30 PageID 189



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated,

       Plaintiff,                                    Case No. 8:19-cv-00475-WFJ-SPF

v.

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.

      Defendants.
_____________________________________/

                   DEFENDANT DONALD J. TRUMP’S
     ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

       Defendant Donald J. Trump (“Mr. Trump”) hereby files his Answer and Affirmative

Defenses to plaintiff Alva Johnson’s (“Plaintiff”) Complaint in this action. Mr. Trump’s Answer

corresponds sequentially to the paragraphs in Plaintiff’s Complaint.

                                           ANSWER

       1.      Mr. Trump admits the allegation that he is the President of the United States and

that Plaintiff has brought this lawsuit against him. The remaining allegations in this paragraph

are scandalous, immaterial, impertinent and prejudicial, and are the subject of the concurrently

filed Motion to Strike by Mr. Trump and defendant Donald J. Trump for President, Inc. (the

“Motion to Strike”). On this basis, Mr. Trump denies the remaining allegations in this

paragraph, but will amend this response if ordered to do so by the Court following its ruling on

the Motion to Strike.



                                                1
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 2 of 30 PageID 190



        2.     The allegations in this paragraph are scandalous, immaterial, impertinent and

prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

allegations in this paragraph, but will amend this response if ordered to do so by the Court

following its ruling on the Motion to Strike.

        3.     Mr. Trump denies the allegations related to the alleged kiss and his alleged

treatment of Plaintiff. Mr. Trump is without sufficient knowledge or information regarding

Plaintiff’s accomplishments or role with defendant Donald J. Trump for President, Inc. (the

“Campaign”), and on that basis denies the allegations related thereto. The remaining allegations

in this paragraph are scandalous, immaterial, impertinent and prejudicial, and are the subject of

the Motion to Strike. On this basis, Mr. Trump denies the remaining allegations in this

paragraph, but will amend this response if ordered to do so by the Court following its ruling on

the Motion to Strike.

        4.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

        5.     Mr. Trump denies the allegation that he forcibly kissed Plaintiff. Mr. Trump

admits that Plaintiff has brought a lawsuit against him for battery. Mr. Trump is without

sufficient knowledge or information regarding Plaintiff’s role with the Campaign or her state of

mind, and on that basis denies the allegations related thereto. The remaining allegations in this

paragraph are scandalous, immaterial, impertinent and prejudicial, and are the subject of the

Motion to Strike. On this basis, Mr. Trump denies the remaining allegations in this paragraph,

but will amend this response if ordered to do so by the Court following its ruling on the Motion

to Strike.




                                                  2
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 3 of 30 PageID 191



       6.      Mr. Trump denies the allegation that he forcibly kissed Plaintiff or that Mr.

Trump was Plaintiff’s “boss.” Mr. Trump admits that Plaintiff has brought a lawsuit against the

Campaign related to her alleged pay. Mr. Trump is without sufficient knowledge or information

regarding the remaining allegations in this paragraph, and on that basis denies the remaining

allegations.

       7.      Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       8.      Mr. Trump admits the allegation in this paragraph.

       9.      Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       10.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       11.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       12.     Mr. Trump denies the allegation that he committed a tortious act in the state of

Florida. Mr. Trump admits the remaining allegations.

       13.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       14.     The allegations in this paragraph are scandalous, immaterial, impertinent and

prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

allegations in this paragraph, but will amend this response if ordered to do so by the Court

following its ruling on the Motion to Strike.




                                                  3
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 4 of 30 PageID 192



       15.     Mr. Trump denies the allegation that Plaintiff was subjected to unwanted kissing

by Mr. Trump or that he was Plaintiff’s “boss.” Mr. Trump is without sufficient knowledge or

information regarding Plaintiff’s role with the Campaign, and on that basis denies the allegations

related thereto. The remaining allegations in this paragraph are scandalous, immaterial,

impertinent and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr.

Trump denies the remaining allegations in this paragraph, but will amend this response if ordered

to do so by the Court following its ruling on the Motion to Strike.

       16.     Mr. Trump denies the allegation that he forcibly kissed Plaintiff. Mr. Trump is

without sufficient knowledge or information regarding the remaining allegations in this

paragraph, and on that basis denies the remaining allegations.

       17.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       18.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       19.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       20.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       21.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       22.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.




                                                  4
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 5 of 30 PageID 193



       23.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       24.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       25.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       26.     Mr. Trump denies the allegations in this paragraph.

       27.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       28.     Mr. Trump denies the allegation of an “unconformable interaction” between Mr.

Trump and Plaintiff. Mr. Trump is without sufficient knowledge or information regarding

Plaintiff’s role with the Campaign or her state of mind, and on that basis denies the allegations

related thereto.   The remaining allegations in this paragraph are scandalous, immaterial,

impertinent and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr.

Trump denies the remaining allegations in this paragraph, but will amend this response if ordered

to do so by the Court following its ruling on the Motion to Strike.

       29.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       30.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       31.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.




                                                  5
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 6 of 30 PageID 194



       32.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       33.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       34.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       35.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       36.     Mr. Trump admits the allegation that Jeff Sessions endorsed Mr. Trump at a

February 2016 rally in Madison, Alabama. Mr. Trump is without sufficient knowledge or

information regarding the remaining allegations in this paragraph, and on that basis denies the

remaining allegations.

       37.     Mr. Trump admits the allegations in this paragraph.

       38.     Mr. Trump admits that he won the Alabama Republican Presidential Primary on

March 1, 2016.     Mr. Trump is without sufficient knowledge or information regarding the

remaining allegations in this paragraph, and on that basis denies the remaining allegations.

       39.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       40.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       41.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.




                                                  6
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 7 of 30 PageID 195



       42.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       43.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       44.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       45.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       46.     Mr. Trump admits that he won the 2016 Republican Presidential Primaries in

California, Illinois, Missouri and Indiana.      Mr. Trump is without sufficient knowledge or

information regarding the remaining allegations in this paragraph, and on that basis denies the

remaining allegations.

       47.     Mr. Trump admits that he formally received the Republican nomination for

president in July 2016. Mr. Trump is without sufficient knowledge or information regarding the

remaining allegations in this paragraph, and on that basis denies the remaining allegations.

       48.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       49.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       50.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       51.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.



                                                  7
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 8 of 30 PageID 196



       52.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       53.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       54.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       55.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       56.     Mr. Trump admits the allegation that he attended a rally in Tampa, Florida on

August 24, 2016 and met with individuals inside an RV on that date. Mr. Trump is without

sufficient knowledge or information as to whether these individuals were volunteers or staff for

the Campaign, or whether the meeting was prior to the rally, and on that basis denies the

allegations related thereto. Mr. Trump denies the allegation that he forcibly kissed Plaintiff.

       57.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       58.     Mr. Trump admits that Pamela Jo Bondi and Karen Giorno were present in the

RV.    Mr. Trump is without sufficient knowledge or information regarding the remaining

allegations in this paragraph, and on that basis denies the remaining allegations.

       59.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       60.     Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.




                                                  8
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 9 of 30 PageID 197



       61.      Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       62.      Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       63.      Mr. Trump denies the allegation that he “grasped her hand and did not let go.”

Mr. Trump is without sufficient knowledge or information regarding the remaining allegations in

this paragraph, and on that basis denies the remaining allegations.

       64.      Mr. Trump denies the allegations in this paragraph.

       65.      Mr. Trump denies the allegations in this paragraph.

       66.      Mr. Trump denies the allegations in this paragraph except for the allegation that

Plaintiff was wearing a baseball cap, which might have been the case, but is likely irrelevant.

       67.      Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       68.      Mr. Trump denies that he caused Plaintiff to feel “shock[ed],” “confused” or

“humiliated.”    Mr. Trump is without sufficient knowledge or information regarding the

remaining allegations in this paragraph, and on that basis denies the remaining allegations.

       69.      Mr. Trump is without sufficient knowledge or information regarding the

allegations in this paragraph, and on that basis denies these allegations.

       70.      Mr. Trump denies the allegation that he kissed Plaintiff on the mouth. Mr. Trump

is without sufficient knowledge or information regarding the remaining allegations in this

paragraph, and on that basis denies the remaining allegations.

       71.      Mr. Trump denies the allegation that he kissed Plaintiff on the mouth. Mr. Trump

is without sufficient knowledge or information regarding the remaining allegations in this



                                                  9
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 10 of 30 PageID 198



 paragraph, and on that basis denies the remaining allegations.

        72.     Mr. Trump denies the allegation that he kissed Plaintiff on the mouth. Mr. Trump

 is without sufficient knowledge or information regarding the remaining allegations in this

 paragraph, and on that basis denies the remaining allegations.

        73.     Mr. Trump denies the allegation that he kissed Plaintiff on the mouth or that Mr.

 Trump was Plaintiff’s “boss.”       Mr. Trump is without sufficient knowledge or information

 regarding the remaining allegations in this paragraph, and on that basis denies the remaining

 allegations.

        74.     Mr. Trump denies the allegation that he kissed Plaintiff on the mouth. Mr. Trump

 is without sufficient knowledge or information regarding the remaining allegations in this

 paragraph, and on that basis denies the remaining allegations.

        75.     Mr. Trump denies that he forcibly kissed Plaintiff. Mr. Trump admits that The

 Washington Post published an article regarding an alleged 2005 conversation between Mr.

 Trump and Billy Bush. Mr. Trump is without sufficient knowledge or information regarding the

 date this article was published, and on that basis denies the allegations related thereto.

        76.     Mr. Trump admits that a purported recording of an alleged 2005 conversation

 between Mr. Trump and Bill Bush was released to the general public on or about October 7,

 2016. Mr. Trump is without sufficient knowledge or information regarding who released this

 purported recording, and on that basis denies the allegations related thereto. The remaining

 allegations in this paragraph are scandalous, immaterial, impertinent and prejudicial, and are the

 subject of the Motion to Strike. On this basis, Mr. Trump denies the remaining allegations in this

 paragraph, but will amend this response if ordered to do so by the Court following its ruling on

 the Motion to Strike.



                                                  10
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 11 of 30 PageID 199



        77.     Mr. Trump denies the allegation that he forcibly kissed Plaintiff. Mr. Trump is

 without sufficient knowledge or information regarding the remaining allegations in this

 paragraph, and on that basis denies the remaining allegations.

        78.     Mr. Trump denies the allegation that he forcibly kissed Plaintiff. Mr. Trump is

 without sufficient knowledge or information regarding the remaining allegations in this

 paragraph, and on that basis denies the remaining allegations.

        79.     Mr. Trump denies the allegation that he forcibly kissed Plaintiff. Mr. Trump is

 without sufficient knowledge or information regarding Plaintiff’s state of mind, and on that basis

 denies the allegations related thereto.      The remaining allegations in this paragraph are

 scandalous, immaterial, impertinent and prejudicial, and are the subject of the Motion to Strike.

 On this basis, Mr. Trump denies the remaining allegations in this paragraph, but will amend this

 response if ordered to do so by the Court following its ruling on the Motion to Strike.

        80.     Mr. Trump is without sufficient knowledge or information regarding Plaintiff’s

 state of mind or work with the Campaign, and on that basis denies the allegations related thereto.

 The remaining allegations in this paragraph are scandalous, immaterial, impertinent and

 prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

 remaining allegations in this paragraph, but will amend this response if ordered to do so by the

 Court following its ruling on the Motion to Strike.

        81.     Mr. Trump denies the allegation that he forcibly kissed Plaintiff. Mr. Trump is

 without sufficient knowledge or information regarding Plaintiff’s state of mind, and on that basis

 denies the allegations related thereto.      The remaining allegations in this paragraph are

 scandalous, immaterial, impertinent and prejudicial, and are the subject of the Motion to Strike.

 On this basis, Mr. Trump denies the remaining allegations in this paragraph, but will amend this



                                                 11
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 12 of 30 PageID 200



 response if ordered to do so by the Court following its ruling on the Motion to Strike.

        82.     Mr. Trump denies the allegation that he forcibly kissed Plaintiff. Mr. Trump is

 without sufficient knowledge or information regarding the remaining allegations in this

 paragraph, and on that basis denies the remaining allegations.

        83.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        84.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        85.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        86.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

                (a)     Mr. Trump denies the allegation that he forcibly kissed Plaintiff or that he

        caused her emotional distress. Mr. Trump is without sufficient knowledge or information

        regarding the remaining allegations in this paragraph, and on that basis denies the

        remaining allegations.

                (b)     Mr. Trump is without sufficient knowledge or information regarding the

        allegations in this paragraph, and on that basis denies these allegations.

                (c)     Mr. Trump is without sufficient knowledge or information regarding the

        allegations in this paragraph, and on that basis denies these allegations.

        87.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.




                                                  12
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 13 of 30 PageID 201



        88.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        89.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        90.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        91.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        92.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        93.     Mr. Trump denies the allegation that he forcibly kissed Plaintiff or caused her

 emotional distress. Mr. Trump is without sufficient knowledge or information regarding the

 remaining allegations in this paragraph, and on that basis denies the remaining allegations.

        94.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        95.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        96.     Mr. Trump is without sufficient knowledge or information regarding Plaintiff’s

 state of mind, and on that basis denies the allegations related thereto. The remaining allegations

 in this paragraph are scandalous, immaterial, impertinent and prejudicial, and are the subject of

 the Motion to Strike.     On this basis, Mr. Trump denies the remaining allegations in this

 paragraph, but will amend this response if ordered to do so by the Court following its ruling on

 the Motion to Strike.



                                                  13
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 14 of 30 PageID 202



        97.     The allegations in this paragraph are scandalous, immaterial, impertinent and

 prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

 allegations in this paragraph, but will amend this response if ordered to do so by the Court

 following its ruling on the Motion to Strike.

        98.     The allegations in this paragraph are scandalous, immaterial, impertinent and

 prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

 allegations in this paragraph, but will amend this response if ordered to do so by the Court

 following its ruling on the Motion to Strike.

        99.     The allegations in this paragraph are scandalous, immaterial, impertinent and

 prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

 allegations in this paragraph, but will amend this response if ordered to do so by the Court

 following its ruling on the Motion to Strike.

        100.    The allegations in this paragraph are scandalous, immaterial, impertinent and

 prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

 allegations in this paragraph, but will amend this response if ordered to do so by the Court

 following its ruling on the Motion to Strike.

        101.    The allegations in this paragraph are scandalous, immaterial, impertinent and

 prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

 allegations in this paragraph, but will amend this response if ordered to do so by the Court

 following its ruling on the Motion to Strike.

                (a)     The allegations in this paragraph are scandalous, immaterial, impertinent

        and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

        denies the allegations in this paragraph, but will amend this response if ordered to do so



                                                 14
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 15 of 30 PageID 203



      by the Court following its ruling on the Motion to Strike.

             (b)     The allegations in this paragraph are scandalous, immaterial, impertinent

      and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

      denies the allegations in this paragraph, but will amend this response if ordered to do so

      by the Court following its ruling on the Motion to Strike.

             (c)     The allegations in this paragraph are scandalous, immaterial, impertinent

      and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

      denies the allegations in this paragraph, but will amend this response if ordered to do so

      by the Court following its ruling on the Motion to Strike.

             (d)     The allegations in this paragraph are scandalous, immaterial, impertinent

      and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

      denies the allegations in this paragraph, but will amend this response if ordered to do so

      by the Court following its ruling on the Motion to Strike.

             (e)     The allegations in this paragraph are scandalous, immaterial, impertinent

      and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

      denies the allegations in this paragraph, but will amend this response if ordered to do so

      by the Court following its ruling on the Motion to Strike.

             (f)     The allegations in this paragraph are scandalous, immaterial, impertinent

      and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

      denies the allegations in this paragraph, but will amend this response if ordered to do so

      by the Court following its ruling on the Motion to Strike.

             (g)     The allegations in this paragraph are scandalous, immaterial, impertinent

      and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump



                                              15
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 16 of 30 PageID 204



        denies the allegations in this paragraph, but will amend this response if ordered to do so

        by the Court following its ruling on the Motion to Strike.

                (h)     The allegations in this paragraph are scandalous, immaterial, impertinent

        and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

        denies the allegations in this paragraph, but will amend this response if ordered to do so

        by the Court following its ruling on the Motion to Strike.

        102.    The allegations in this paragraph are scandalous, immaterial, impertinent and

 prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

 allegations in this paragraph, but will amend this response if ordered to do so by the Court

 following its ruling on the Motion to Strike.

        103.    The allegations in this paragraph are scandalous, immaterial, impertinent and

 prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

 allegations in this paragraph, but will amend this response if ordered to do so by the Court

 following its ruling on the Motion to Strike.

                (a)     The allegations in this paragraph are scandalous, immaterial, impertinent

        and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

        denies the allegations in this paragraph, but will amend this response if ordered to do so

        by the Court following its ruling on the Motion to Strike.

                (b)     The allegations in this paragraph are scandalous, immaterial, impertinent

        and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

        denies the allegations in this paragraph, but will amend this response if ordered to do so

        by the Court following its ruling on the Motion to Strike.




                                                 16
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 17 of 30 PageID 205



             (c)     The allegations in this paragraph are scandalous, immaterial, impertinent

      and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

      denies the allegations in this paragraph, but will amend this response if ordered to do so

      by the Court following its ruling on the Motion to Strike.

             (d)     The allegations in this paragraph are scandalous, immaterial, impertinent

      and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

      denies the allegations in this paragraph, but will amend this response if ordered to do so

      by the Court following its ruling on the Motion to Strike.

             (e)     The allegations in this paragraph are scandalous, immaterial, impertinent

      and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

      denies the allegations in this paragraph, but will amend this response if ordered to do so

      by the Court following its ruling on the Motion to Strike.

             (f)     The allegations in this paragraph are scandalous, immaterial, impertinent

      and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

      denies the allegations in this paragraph, but will amend this response if ordered to do so

      by the Court following its ruling on the Motion to Strike.

             (g)     The allegations in this paragraph are scandalous, immaterial, impertinent

      and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

      denies the allegations in this paragraph, but will amend this response if ordered to do so

      by the Court following its ruling on the Motion to Strike.

             (h)     The allegations in this paragraph are scandalous, immaterial, impertinent

      and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

      denies the allegations in this paragraph, but will amend this response if ordered to do so



                                              17
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 18 of 30 PageID 206



        by the Court following its ruling on the Motion to Strike.

                (i)     The allegations in this paragraph are scandalous, immaterial, impertinent

        and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

        denies the allegations in this paragraph, but will amend this response if ordered to do so

        by the Court following its ruling on the Motion to Strike.

                (j)     The allegations in this paragraph are scandalous, immaterial, impertinent

        and prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump

        denies the allegations in this paragraph, but will amend this response if ordered to do so

        by the Court following its ruling on the Motion to Strike.

        104.    The allegations in this paragraph are scandalous, immaterial, impertinent and

 prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

 allegations in this paragraph, but will amend this response if ordered to do so by the Court

 following its ruling on the Motion to Strike.

        105.    The allegations in this paragraph are scandalous, immaterial, impertinent and

 prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

 allegations in this paragraph, but will amend this response if ordered to do so by the Court

 following its ruling on the Motion to Strike.

        106.    The allegations in this paragraph are scandalous, immaterial, impertinent and

 prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the

 allegations in this paragraph, but will amend this response if ordered to do so by the Court

 following its ruling on the Motion to Strike.

        107.    The allegations in this paragraph are scandalous, immaterial, impertinent and

 prejudicial, and are the subject of the Motion to Strike. On this basis, Mr. Trump denies the



                                                 18
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 19 of 30 PageID 207



 allegations in this paragraph, but will amend this response if ordered to do so by the Court

 following its ruling on the Motion to Strike.

        108.    The allegation in this paragraph of a “pattern of identical conduct” is scandalous,

 immaterial, impertinent and prejudicial, and is the subject of the Motion to Strike. On this basis,

 Mr. Trump denies this allegation, but will amend this response if ordered to do so by the Court

 following its ruling on the Motion to Strike. Mr. Trump denies the remaining allegations in this

 paragraph.

        109.    Mr. Trump denies the allegations in this paragraph.

        110.    Mr. Trump denies that he forcibly kissed Plaintiff.           Mr. Trump is without

 sufficient knowledge or information regarding the remaining allegations in this paragraph, and

 on that basis denies these allegations.

        111.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        112.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

                (a)     Mr. Trump is without sufficient knowledge or information regarding the

        allegations in this paragraph, and on that basis denies these allegations.

                (b)     Mr. Trump is without sufficient knowledge or information regarding the

        allegations in this paragraph, and on that basis denies these allegations.

                (c)     Mr. Trump is without sufficient knowledge or information regarding the

        allegations in this paragraph, and on that basis denies these allegations.

                (d)     Mr. Trump is without sufficient knowledge or information regarding the

        allegations in this paragraph, and on that basis denies these allegations.



                                                  19
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 20 of 30 PageID 208



                (e)     Mr. Trump is without sufficient knowledge or information regarding the

        allegations in this paragraph, and on that basis denies these allegations.

        113.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        114.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        115.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        116.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        117.    Mr. Trump admits that he described a February 2016 rally in Madison, Alabama

 as “the biggest crowd of the political season bar far.”          Mr. Trump is without sufficient

 knowledge or information regarding the remaining allegations in this paragraph, and on that

 basis denies the remaining allegations.

        118.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations related to the Campaign in this paragraph, and on that basis denies these allegations.

 Mr. Trump denies the remaining allegations in this paragraph.

        119.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        120.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        121.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.



                                                  20
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 21 of 30 PageID 209



        122.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        123.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        124.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        125.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

                (a)        Mr. Trump is without sufficient knowledge or information regarding the

        allegations in this paragraph, and on that basis denies these allegations.

                (b)        Mr. Trump is without sufficient knowledge or information regarding the

        allegations in this paragraph, and on that basis denies these allegations.

                (c)        Mr. Trump is without sufficient knowledge or information regarding the

        allegations in this paragraph, and on that basis denies these allegations.

                (d)        Mr. Trump is without sufficient knowledge or information regarding the

        allegations in this paragraph, and on that basis denies these allegations.

        126.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        127.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        128.    Mr. Trump incorporates his answers in paragraphs 1 through 119 above, as if

 fully rewritten herein.




                                                  21
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 22 of 30 PageID 210



        129.    Mr. Trump admits the allegation that he attended a rally in Tampa, Florida on

 August 24, 2016 and met with individuals inside an RV on that date. Mr. Trump is without

 sufficient knowledge or information as to whether these individuals were volunteers or

 supporters, or whether the meeting was prior to the rally, and on that basis denies the allegations

 related thereto. Mr. Trump denies the remaining allegations in this paragraph.

        130.    Mr. Trump denies the allegations in this paragraph.

        131.    Mr. Trump denies the allegations in this paragraph.

        132.    Mr. Trump denies the allegations in this paragraph.

        133.    Mr. Trump denies that Plaintiff is entitled to any of the relief requested in this

 paragraph. Mr. Trump further denies that he caused any damages to Plaintiff.

        134.    Mr. Trump incorporates his answers in paragraphs 1 through 127 above, as if

 fully rewritten herein.

        135.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        136.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        137.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        138.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        139.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.




                                                  22
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 23 of 30 PageID 211



        140.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        141.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        142.    Mr. Trump incorporates his answers in paragraphs 1 through 119 above, as if

 fully rewritten herein.

        143.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        144.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        145.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        146.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        147.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

        148.    Mr. Trump is without sufficient knowledge or information regarding the

 allegations in this paragraph, and on that basis denies these allegations.

                                          Prayer for Relief

        1.      Mr. Trump denies that Plaintiff is entitled to the relief requested in this paragraph.

        2.      Mr. Trump denies that Plaintiff is entitled to the relief requested in this paragraph.

        3.      Mr. Trump denies that Plaintiff is entitled to the relief requested in this paragraph.

        4.      Mr. Trump denies that Plaintiff is entitled to the relief requested in this paragraph.



                                                  23
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 24 of 30 PageID 212



         5.      Mr. Trump denies that Plaintiff is entitled to the relief requested in this paragraph.

         6.      Mr. Trump denies that Plaintiff is entitled to the relief requested in this paragraph.

         7.      Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         8.      Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         9.      Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         10.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         11.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         12.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         13.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.



                                                    24
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 25 of 30 PageID 213



         14.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         15.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         16.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         17.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         18.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         19.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         20.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         21.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that



                                                    25
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 26 of 30 PageID 214



 Plaintiff is entitled to the relief requested in this paragraph.

         22.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         23.     Mr. Trump is without sufficient knowledge or information regarding the

 allegations relating to Plaintiff’s claims against the Campaign, and on that basis denies that

 Plaintiff is entitled to the relief requested in this paragraph.

         Investigation and discovery is ongoing, and Mr. Trump reserves the right to amend his

 responses to the allegations in the Complaint.



                                    AFFIRMATIVE DEFENSES

                                       First Affirmative Defense

                                 (No Harmful or Offensive Conduct)

         Plaintiff’s Complaint against Mr. Trump is barred, in whole or in part, on the grounds

 that no harmful or offensive conduct occurred between Mr. Trump and Plaintiff.

                                     Second Affirmative Defense

                                       (Failure to State a Claim)

         Plaintiff’s Complaint against Mr. Trump is barred, in whole or in part, on the grounds

 that Plaintiff has failed to state facts sufficient to constitute a cause of action against Mr. Trump.

                                      Third Affirmative Defense

                                        (Statute of Limitations)

         Plaintiff’s Complaint against Mr. Trump is barred, in whole or in part, by the applicable

 statute of limitations, including but not limited to Florida Statutes § 95.11.



                                                    26
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 27 of 30 PageID 215



                                     Fourth Affirmative Defense

                                           (Unclean Hands)

           Plaintiff’s Complaint against Mr. Trump is barred, in whole or in part, by the doctrine of

 unclean hands.

                                       Fifth Affirmative Defense

                                               (Estoppel)

           Plaintiff’s Complaint against Mr. Trump is barred, in whole or in part, by the doctrine of

 estoppel.

                                      Sixth Affirmative Defense

                                                (Waiver)

           Plaintiff’s Complaint against Mr. Trump is barred, in whole or in part, by the doctrine of

 waiver.

                                     Seventh Affirmative Defense

                                                (Laches)

           Plaintiff’s Complaint against Mr. Trump is barred, in whole or in part, by the doctrine of

 laches.

                                      Eighth Affirmative Defense

                                         (Unjust Enrichment)

           Plaintiff’s Complaint against Mr. Trump is barred, in whole or in part, on the grounds

 that Plaintiff would be unjustly enriched if allowed to recover on any of the allegations set forth

 against Mr. Trump in the Complaint.




                                                   27
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 28 of 30 PageID 216



                                    Ninth Affirmative Defense

                                   (Improper Damages/Relief)

        Plaintiff’s Complaint against Mr. Trump is barred, in whole or in part, on the grounds

 that Plaintiff is seeking damages/relief above and/or beyond what is permitted under the

 applicable law.

                                    Tenth Affirmative Defense

                                       (Justification/Excuse)

        Plaintiff’s Complaint against Mr. Trump is barred, in whole or in part, on the grounds

 that the acts or omissions by Mr. Trump, if any, were justified and/or excused.

                                  Eleventh Affirmative Defense

                                             (Consent)

        Plaintiff’s Complaint against Mr. Trump is barred, in whole or in part, on the grounds

 that the acts or omissions by Mr. Trump, if any, were consented to by Plaintiff.

                                   Twelfth Affirmative Defense

                              (Reservation of Additional Defenses)

        Mr. Trump hereby reserves the right to assert any additional defenses, including

 affirmative defenses, available at law or in equity, that may now exist or in the future be

 available based upon discovery and further factual investigation in this case.




                                     [signature on next page]




                                                 28
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 29 of 30 PageID 217



 Dated this 10th day of May, 2019   Respectfully Submitted,

                                    /s/ Charles J. Harder
                                    Charles J. Harder
                                    Trial Counsel
                                    CHarder@HarderLLP.com
                                    Admitted Pro Hac Vice
                                    HARDER LLP
                                    132 S. Rodeo Drive, Fourth Floor
                                    Beverly Hills, California 90212
                                    Telephone: (424) 203-1600
                                    Facsimile: (424) 203-1601

                                    Dawn Siler-Nixon
                                    Florida Bar No. 993360
                                    DSiler-Nixon@FordHarrison.com
                                    Tracey K. Jaensch
                                    Florida Bar No. 907057
                                    TJaensch@FordHarrison.com
                                    FORDHARRISON LLP
                                    101 E. Kennedy Blvd., Suite 900
                                    Tampa, Florida 33602
                                    Telephone: (813) 261-7800
                                    Facsimile: (813) 261-7899

                                    Attorneys for Defendants
                                    Donald J. Trump and
                                    Donald J. Trump for President, Inc.




                                      29
Case 8:19-cv-00475-WFJ-SPF Document 31 Filed 05/10/19 Page 30 of 30 PageID 218



                               CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on May 10, 2019, I electronically filed the foregoing with the
 Clerk of the Court using the CM/ECF system, which will electronically send a notice of
 electronic filing upon the following:

                                      Brian W. Warwick
                             bwarwick@varnellandwarwick.com
                              jvarnell@varnellandwarwick.com
                                         Janet Varnell
                                   Varnell & Warwick, PA
                                       P.O. Box 1870
                                Lady Lakes, FL 32158-1870

                                     Hassan A. Zavareei
                                   hzavareei@tzlegal.com
                                    Katherine M. Aizpuru
                                   kaizpuru@tzlegal.com
                                   Tycko & Zavareei LLP
                                1828 L Street NW, Suite 1000
                                  Washington, D.C. 20036

                                      Tanya S. Koshy
                                    tkoshy@tzlegal.com
                                   Tycko & Zavareei LLP
                                 1970 Broadway, Suite 1070
                                    Oakland, CA 94612

                                         F. Paul Bland
                                   pbland@publicjustice.net
                                         Karla Gilbride
                                  kgilbride@publicjustice.net
                                      Public Justice, P.C.
                                 1620 L Street NW, Suite 630
                                   Washington, DC 20036

                                       Jennifer Bennett
                                  jbennett@publicjustice.net
                                      Public Justice, P.C.
                                   475 14th Street, Suite 610
                                     Oakland, CA 94612


                                           /s/ Charles J. Harder
                                           Attorney



                                              30
